Per Curiam.
Plaintiff appeals from a judgment upon an instructed verdict for the defendant. A series of cases were brought against the defendant bank upon similar allegations.
The first of these cases to appear in this court was Myers v. Union Nat. Bank, 115 Neb. 49, where all of the facts are fully set out in an extended opinion by Judge George A. Day and the law applicable thereto is announced.
It is admitted that the issues and evidence in this case are substantially the same except as to the testimony of one witness relied upon to establish fraud. We are of the opinion that there is no substantial difference in the two cases.
The verdict was instructed by Judge Welch in the Myers case, and after hearing all the evidence in this case Judge Wright also instructed a verdict for the defendant bank. We are convinced that no other verdict than one for the appellee could have been sustained, and the judgment is hereby
Affirmed.